465 U.S. 1304
104 S. Ct. 1020
79 L. Ed. 2d 514
Ralph LILES et al.v.NEBRASKA et al.No. A-615.
Feb. 13, 1984.

ON APPLICATION FOR STAY
Justice BLACKMUN, Circuit Justice.


1
On January 31, 1984, Ralph Liles and others presented to me, as Circuit Justice, an application for a stay, pending review here, of an order of the District Court of Cass County, Nebraska, issued on December 14, 1983.  That order committed the applicants to the Cass County jail for their refusal to answer certain questions when ordered to do so by the District Court.  The Fifth Amendment claim made by the applicants did not appear to be insubstantial.  At the time that the applicants submitted their application for a stay, each had an appeal from the contempt order pending before the Nebraska Supreme Court.


2
On February 7, respondents filed an opposition to the application for stay.  On February 9, the Supreme Court of Nebraska entered an order in each applicant's case dismissing his appeal to that court "for lack of an appealable order."


3
With these cases in that posture, I have no jurisdiction to act pursuant to 28 U.S.C. § 2101(f).  I therefore must deny the relief requested of me by the applicants.  This, of course, is without prejudice to any further application, if necessary, if and when the cases return in a more favorable posture.